929 F.2d 695Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Francis Ian TONNER, a/k/a Ian Francis Tonner, Defendant-Appellant.
No. 90-7129.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1990.Decided April 1, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CR-89-15-N)
Francis Ian Tonner, appellant pro se.
Charles Dee Griffith, Jr., Office of the United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE, CHAPMAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Francis Ian Tonner appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.1   United States v. Tonner, CR-89-15-N (E.D.Va. Aug. 27, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Tonner is entitled to no relief on his claim that his rights pursuant to the Interstate Agreement on Detainers were violated.  The claim is not cognizable in this collateral proceeding.    See Bush v. Muncy, 659 F.2d 402 (4th Cir.1981), cert. denied, 455 U.S. 910 (1982).  In addition, counsel was not ineffective for failing to raise the issue because it is meritless.  See 18 U.S.C.App. 2 Sec. 9(2) (West Supp.1990)